DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on April 30, 2021 has been entered. Claims 23-29 are pending in this application.

Allowable Subject Matter
Claims 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Akimoto et al. [US 5938847 A] teaches a method and an apparatus for applying a coating liquid to an object from a liquid-applying member at a first prescribed position, thereby forming a film on the object. Before the coating liquid at the first position, the coating liquid is applied at a second predetermined position. An impurity-detecting device detects the impurities contained in the coating liquid applied at the second position.
The prior art to Doggett et al. [US 9677988 B1] teaches the apparatus that comprises a shell configured to at least partially surround a sample container having a liquid sample contained therein. The liquid sample can comprise one or more liquids.
The shell includes one or more inner surfaces with suitable reflectance for causing radiation that is at least one of scattered, reflected, diffracted, refracted, or radiated from one or more particles within the liquid sample to be redirected within the shell until the radiation is received by a detector.

	Claims 24-29 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882